                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK
                                    CIVIL DIVISION

JOANN ALBRECHT,                                              }
ON BEHALF OF HIMSELF AND                                     }
ALL OTHERS SIMILIARLY SITUATED,                              }
                                                             }
                                      Plaintiff,             }      Civil Action, File No.
                       v                                     }      2:18-cv-05714-BMC
                                                             }
MIDLAND FUNDING LLC, AND                                     }
MIDLAND CREDIT MANAGEMENT, INC.,                             }
                                                             }
                                      Defendant.             }

                                          COMPLAINT

                                 DEMAND FOR TRIAL BY JURY

       Plaintiff, Joann Albrecht [hereinafter “Albrecht”] on behalf of herself and all others

similarly situated, by and through her attorney, Mitchell L. Pashkin, Esq., complains of

Defendants, Midland Credit Management, Inc. [“MCM”] and Midland Funding, LLC

[“Midland””],, and alleges as follows:

   1. This court has jurisdiction of this case pursuant to 15 U.S.C. § 1692k(d), 28 USCS § 1331,

       and/or pursuant to 28 USCS § 1332 (d)(2)(A).

   2. Venue in this district is proper based on Defendants’ regular transaction of business within

       this district. Venue in this district also is proper based on MCM and Midland possessing a

       license from the New York City Department of Consumer Affairs to operate as a “Debt

       Collection Agency” in New York City which includes this district. Defendants also derive

       substantial revenue from services rendered in this district. The aforementioned transaction

       of business and services includes but is not limited to the collection of debt from consumers

       who reside in this district.
3. Venue in this district also is proper in light of the occurrences which form the basis for this

   Complaint having occurred in whole or in part in this district.

4. Plaintiff demands a trial by jury pursuant to FRCP 38 (b).

5. Albrecht is a natural person.

6. Albrecht is a “consumer” as defined by 15 U.S.C. § 1692(a)(3) of the FDCPA.

7. On or about May 22, 2017, MCM, on behalf of Midland, sent Albrecht the letter annexed as

   Exhibit A.     Albrecht received and read Exhibit A.         For the reasons set forth below,

   Albrecht’s receipt and reading of Exhibit A deprived Albrecht of her rights to not be subject

   to abusive, deceptive, or misleading debt collection practices.

8. Per statements and references in Exhibit A, MCM, on behalf of Midland, sent Exhibit A to

   Albrecht in an attempt to collect a past due debt due to Midland.

9. The past due debt set forth in Exhibit A was based on Plaintiff, as an individual, allegedly

   being issued a credit card account by Synchrony Bank for her individual use, allegedly

   individually incurring charges by allegedly using the credit card account primarily for

   personal, family or household purposes, and then, as an individual, allegedly failing to pay

   for these charges. MCM, via Exhibit A, on behalf of Midland, attempted to collect this past

   due debt from Albrecht in his individual capacity; and Exhibit A did not refer to any kind of

   business associated with the account. Based on the above, the past due debt at issue arose

   out of a transaction used primarily for personal, family or household purposes, and is

   therefore a “debt” as that term is defined by 15 U.S.C. § 1692a(5).

10. MCM is a Kansas Domestic Business Corporation and a New York Foreign Business

   Corporation.

11. Per § 20-490 of the New York City Administrative Code, any business that seeks to collect
   personal or household debts from New York City residents must have a Debt Collection

   Agency License from the New York City Department of Consumer Affairs.                    MCM

   possesses a license from the New York City Department of Consumer Affairs to operate as a

   “Debt Collection Agency”.

12. On Exhibit A, MCM sets forth that it is attempting to collect a debt. Exhibit A contains

   disclosures required to be made by a “debt collector” under the FDCPA as part of a

   communication attempting to collect a ‘debt” or in connection with the collection of a

   “debt”.

13. Based upon Exhibit A and upon MCM possessing a license from the New York City

   Department of Consumer Affairs to operate as a “Debt Collection Agency”, the principal

   purpose of MCM is the collection of debts using the instrumentalities of interstate

   commerce, including mails and telephone; and it regularly collects or attempts to collect,

   directly or indirectly, debts owed or due or asserted to be owed or due to another.

14. Based upon the allegations in the above three paragraphs, MCM is a “debt collector” as

   defined by 15 U.S.C. § 1692a(6) of the FDCPA.

15. Midland is a Delaware Domestic Limited Liability Corporation and a New York Foreign

   Limited Liability Corporation.

16. A debt collector as defined by the FDCPA, 15 U.S.C. § 1692b(6), is a “person who uses any

   instrumentality of interstate commerce or the mails in any business the principal purpose of

   which is the collection of any debts, or who regularly collects or attempts to collect, directly

   or indirectly, debts owed or due or asserted to be owed or due another.” The FDCPA itself

   does not define the word “person”; but the Dictionary Act’s definition of a person expressly

   includes “corporations” and “companies”. See 1 USC 1.
17. Midland’s primary business consists of the purchases of defaulted debts due from consumers

   from entities which currently own the defaulted debts, and the subsequent hiring of agents,

   attorneys, and/or third-party debt collectors to attempt to collect these defaulted debts from

   consumers.

18. If the aforementioned agents, attorneys, and/or third-party debt collectors hired to attempt to

   collect the aforementioned purchased defaulted debt are able to obtain payment, the

   payments are made payable to Midland and/or are received on behalf of or for the benefit of

   Midland.

19. On its website at https://www.midlandfunding.com/faqs/ Midland describes itself as follows:

           Who is Midland Funding?
           Midland Funding LLC is one of the nation’s largest buyers of unpaid debt.
           For example, we may buy an unpaid credit card account. This happens
           when a company decides to sell the unpaid account rather than continue
           collection efforts. Midland Funding LLC purchases accounts with an
           unpaid Current Balance when:
                An account has gone at least 180 days without making a payment, or
                Someone paid less than the minimum monthly payment for at least
                   180 days, and
                The original creditor wishes to sell the right to collect on the account
                   Current Balance.

20. Midland’s website at https://www.midlandfunding.com/faqs/ also contains the following

   information:

           Is Midland Funding on your Credit Report?
           Get your account history and details, plus flexible payment options – no
           account number needed
           REGISTER NOW

           Why does Midland Funding appear on my credit report?
           When an account is charged-off, it generally remains on your credit report
           for seven years from the date you originally went delinquent. When an
           account is sold, the original account may be updated on the credit report to
           show it was transferred to a new owner, or the original creditor may
           choose to delete their reporting. Midland Funding appears on your credit
           report because it is the owner of your charged-off account, but the seven
           year reporting period continues to be calculated from the date your
           account went delinquent with the original creditor.

           Per our policy, we stop credit reporting on accounts that are Paid in Full or
           Paid in Full for less than the full Current Balance and more than two years
           past the date of delinquency. For more information visit
           https://www.midlandcreditonline.com/help-center/credit-reporting/

           To find out how you can resolve this obligation call us at (800) 296-2657.

21. As revealed from a search of the New York State Unified Court System eCourts website

   (“eCourts”), on a consistent and regular basis over a period of numerous years through the

   present, Midland has been the plaintiff in numerous consumer debt collection lawsuits where

   the lawsuit alleged that Midland became the owner of the debt from the original creditor.

22. The aforementioned consumers include New York City residents.

23. Midland possesses a license from the New York City Department of Consumer Affairs to

   operate as a “Debt Collection Agency”.

24. Per § 20-490 of the New York City Administrative Code, any business that seeks to collect

   personal or household debts from New York City residents must have a Debt Collection

   Agency License from the New York City Department of Consumer Affairs. Midland

   possesses a license from the New York City Department of Consumer Affairs to operate as a

   “Debt Collection Agency”.       Pursuant to New York City Local Law No. 15, a Debt

   Collection Agency includes debt buyers but excludes creditors. Under Section 20-489 of the

   New York City Administrative Code, a “Debt Collection Agency” is defined as follows:

   “…shall also include a buyer of delinquent debt who seeks to collect such debt either

   directly or through the services of another by, including but not limited to, initiating or using

   legal processes or other means to collect or attempt to collect such debt.”.

25. Based upon Exhibit A and the above allegations, the principal purpose of Midland is the
   collection of debts using the instrumentalities of interstate commerce, including mails and

   telephone; and therefore, Midland is a “debt collector” as defined by 15 U.S.C. § 1692a(6) of

   the FDCPA.

26. Upon information and belief, Midland and/or an entity on its behalf issued work standards,

   directives, and/or guidelines to MCM which contained instructions, controls, and rules

   governing the steps MCM could and could not take to attempt to collect debts including the

   contents of debt collection letters such as Exhibit A.

27. All the actions alleged in this Complaint taken by MCM were taken by MCM as the “debt

   collector” for the “debt collector” Midland.

28. Based on the allegations in the above two paragraphs, Midland is vicariously liable for

   the actions of MCM.

                    FIRST CAUSE OF ACTION-CLASS CLAIM

29. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-28 of this

   Complaint.

30. Exhibit A sets forth a “Current Balance” of $5,128.23.

31. On the date of Exhibit A, Midland was not accruing interest, late charges, and/or other

   charges on the “Current Balance” set forth in Exhibit A, then Defendants violated 15 USC §

   1692e, and/or 15 USC § 1692e(10) as a result of Exhibit A setting forth the “current”

   balance due or describing the balance as the “current” balance.
                   SECOND CAUSE OF ACTION-CLASS CLAIM

32. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-28 of this

   Complaint.

33. Setting forth the “current” balance due or describing the balance due as the “current” balance

   due without any other information regarding the balance due in and of itself amounts to a

   false, deceptive or misleading means in connection with the collection of a debt in violation

   of 15 USC 1692e, 15 USC 1692e(2)(A), and 15 USC 1692e(10).

                     THIRD CAUSE OF ACTION-CLASS CLAIM

34. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-28 of this

   Complaint.

35. Exhibit A amounted to a false, deceptive or misleading means in connection with the

   collection of a debt in violation of 15 USC 1692e, 15 USC 1692e(2)(A), and 15 USC

   1692e(10).

                    FOURTH CAUSE OF ACTION-CLASS CLAIM

36. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-28 of this

   Complaint.

37. As a result of sending Exhibit A to Albrecht, Defendants violated of 15 USC 1692g.

                                CLASS ALLEGATIONS

38. Plaintiff brings this action on behalf of a class pursuant to Fed. R. Civ. P. 23(a) and

   (b)(3).

39. The class consist of (a) all natural persons (b) who received a letter from MCM on behalf

   of Midland dated between May 22, 2017 and May 22, 2018, (c) to collect a past due debt
         regarding a credit card account, (d) in a form materially identical or substantially similar

         to Exhibit A.

   40. The class members are so numerous that joinder is impracticable. On information and

         belief, there are more than 50 members.

   41. There are questions of law and fact common to the class members, which common

         questions predominate over any questions that affect only individual class members.

   42. The predominant common question is whether Defendant’s letters violate the FDCPA.

   43. Plaintiff will fairly and adequately represent the interests of the class members. Plaintiff

         has retained counsel experienced in consumer credit and debt collection abuse cases and

         class actions.

   44. A class action is the superior means of adjudicating this dispute.

   45. Individual cases are not economically feasible.

         WHEREFORE, Plaintiff requests the following relief:

         1. A Judgment against Defendants in favor of Plaintiff and the class members for statutory

            damages, and costs and attorney’s fees; and

         2. Any and all other relief deemed just and warranted by this court.

Dated:          March 31, 2019

/s/____________________________
Mitchell L. Pashkin, Esq. (MLP-9016)
Attorney For Plaintiff
775 Park Avenue, Suite 255
Huntington, NY 11743
(631) 335-1107
